EXHIBIT 20 For Immediate Release September 25, 2014 BOWL AMERICA REPORTS FISCAL YEAR EARNINGS Bowl America Incorporated today reported earnings per share for its fiscal fourth quarter were $.01 and for the fiscal year were $.27. The prior year fourth quarter included the sale of the Company’s Winter Park, Florida location. Without the sale, the quarter would have shown a loss of $.02 per share. Fiscal year 2013 earnings were $.61 per share, with $.32 contributed by the discontinued operation and sale at Winter Park. A more detailed explanation of results is available in the Company’s Form 10-K filing available through the website www.bowlamericainc.com. Bowl America operates 18 bowling centers and its stock trades on the NYSE MKT with the symbol BWLA. * BOWL AMERICA INCORPORATED Results of Operations Thirteen Thirteen Fifty-two Fifty-two Weeks Ended Weeks Ended Weeks Ended Weeks Ended 06/29/14 06/30/13 06/29/14 06/30/13 Operating Revenues Bowling and other $ Food, beverage and merchandise sales Operating expenses excluding depreciation and amortization Depreciation and amortization Gain on sale of assets Interest, dividend and other income Earnings (loss) from continuing operations before taxes ) ) Earnings (loss) earnings from continuing operations $ $ ) $ $ Earnings (loss) from discontinued operations-net of tax ) ) Net Earnings Comprehensive Earnings $ Weighted average shares outstanding Earnings per share from continuing operations ) Earnings per share from discontinued operations EARNINGS PER SHARE * SUMMARY OF FINANCIAL POSITION Dollars in Thousands 06/29/14 06/30/13 ASSETS Total current assets including cash and short-term investment of $2,295 and $4,388 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
